

EXHIBIT 10.18


TRANSLATION FOR CONVENIENCE ONLY - NOT LEGALLY BINDING
 
SECOND ADDENDUM TO THE AGREEMENT
FOR SUPPLY OF SPRING WATER
AND FIRST ADDENDUM TO THE AGREEMENT FOR THE
MANUFACTURE OF SECURED SPRING WATER ICE CUBES
AND BOTTLED WATER


BY AND BETWEEN:
WATER BANK OF AMERICA INC., corporation duly constituted pursuant to the Canada
Business Corporations Act, having its head office at 5 Place Ville Marie, Suite
1108, Province of Quebec, H3B 2G2, herein represented by Mr. José-Francisco
Klujsza, duly authorized for the purposes of these presents, as he so declares;
     
Hereinafter designated as “WBOA”
   
AND:
EAU DE SOURCE NATURELLE 83 PPM INC., corporation legally constituted pursuant to
the Canada Business Corporations Act, having its head office at 12271, Route 11,
Blanchard Village, Province of New Brunswick, Canada, E8P 1R4, formerly known as
4287762 Canada Inc. herein represented by Mr. Bruno St-Onge, duly authorized for
the purposes of these presents, as he so declares;
     
Hereinafter designated as “CANADA INC.”
   
AND 
ANTIROUILLE MÉTROPOLITAIN CANADA LTÉE, corporation duly constituted pursuant to
the Canada Business Corporations Act, having its principal place of business at
3175 Thibeau Boulevard, Trois-Rivières, Province of Quebec, herein represented
by Mr. Bruno St-Onge, duly authorized for the purposes of these presents, as he
so declares;
 
and
 
GESTION BRUNO ST-ONGE, 
 
and
 
MRS. LOUISE GUILBEAULT
     
Hereinafter referred to as the
 
“INTERVENERS”




--------------------------------------------------------------------------------


 
ADDENUM TO THE AGREEMENT FOR SUPPLY OF SPRING WATER


WHEREAS on February 11, 2006, the parties entered into and concluded a contract
entitled “Contract for the Supply of Spring Water” (hereinafter designated the
“Contract”) pursuant to which CANADA INC. granted to certain water rights to
WBOA;


WHEREAS the parties wish to modify the Contract in order to replace the
exclusivity provisions therein by a right of first refusal, and to further
cancel the cost stipulated in such Contract for bottled water and the
fabrication of secured spring water ice cubes;


WHEREAS in consideration of the water rights mentioned hereinabove, WBOA
consented in favour of CANADA INC., the option to subscribe to 6,000,000 Class
“A” shares in its capital stock, the whole for a period of five (5) years at a
price of $0.25 per share (hereinafter designated the “Options”);


WHEREAS CANADA INC. assigned its options to the INTERVENERS hereunder in the
following proportions:


Gestion Bruno St-Onge Inc.:
4,000,000 Options
   
Mrs. Louise Guilbeault:
2,000,000 Options

 
WHEREAS the INTERVENERS acknowledge having been informed of WBOA’s intention to
enter into and conclude a reverse take over transaction with Autostrade Motors
Inc. an American corporation whose securities are listed on the “Over the
Counter Bulletin Board” in the United States;


WHEREAS CANADA INC. and the INTERVENERS acknowledge that in view of completing
the aforementioned transaction, WBOA must reduce the number of options to which
it had consented in favour of certain holders, in the aggregate of approximately
21,000,000 options, to 1,500,000 options of Autostrada Motors Inc. for a period
of three (3) years at a purchase price of $0.25 USD;


WHEREAS the parties hereby wish to amend the Contract in order to reflect the
following terms and conditions, and take into account the reduction of options,
the whole as more fully explained hereinabove;


THE PARTIES COVENANT AS FOLLOWS:


1.
PREAMBLE




1.1
The preamble is an integral part hereof as recited herein at length;

 

--------------------------------------------------------------------------------




2
AMENDMENTS TO ARTICLE 2 OF THE CONTRACT




 
2.1
The parties hereby agree and covenant to amend Article 2.2 of the Contract as
follows:



Subject to CANADA INC. holding the infrastructures and the necessary
authorizations for the bulk sale of water, the cost of the water rights shall be
equivalent to the Canadian average for such product together with any related
fees due to regulatory norms which shall then be applicable.



 
2.2
The parties agree and covenant to repeal Article 2.3 of the Contract and to
replace same by the following:



2.3 Right of First Refusal


Throughout the term of the Contract, WBOA obliges itself, whether for bulk water
or for bottled water, to grant a right of first refusal in favour of CANADA INC.
on any purchase order (hereinafter designated the “Purchase Order”) which it
shall receive in writing, as well as provide and divulge to CANADA INC., the
price and the name of the lowest bidder.


CANADA INC. must, within the seven (7) days following the reception of the
Purchase Order, indicate in writing to WBOA, as the case may be, its acceptance
to produce and deliver (i.e.: if a Purchase Order provides for a specific
destination for delivery) to the destination of such bottles of water according
to the price and specifications (i.e.: delivery dates, format, labelling, etc.)
as may be provided in the Purchase Order. In the event that CANADA INC. accepts
the Purchase Order, WBOA shall place such Purchase Order with CANADA INC.
(hereinafter designated the “Response”). In the event that CANADA INC. fails to
provide WBOA with a Response within the aforementioned delay of seven (7) days,
WBOA shall be entitled to place an order with a supplier of its choice.


The Purchase Order and Response must be sent by registered mail, fax or
electronic mail to the coordinates to be determined between the parties within
thirty (30) days of the signature of these presents.


The parties acknowledge that the hereinabove mentioned right of first refusal
does not apply to bottled water in the 18 litre format as provided by Eau de
Source Vita (2000) Inc., the whole in conformity with the Addendum previously
entered into and concluded between the parties.”



 
2.3
The parties hereby agree and covenant to repeal for all legal purposes, Article
2.5 of the Contract.

 

--------------------------------------------------------------------------------


 
3.
AMENDMENT TO ARTICLE 3 OF THE CONTRACT




 
3.1
The parties agree and covenant to repeal Article 3 of the Contract and to
replace it with the following:



“As consideration for the guaranteed water rights consented in favour of WBOA,
CANADA INC., shall be entitled to receive:



i)
500,000 Class “A” Shares of WBOA;


 

 
ii)
750,000 options of the 1,500,000 options consented by Autostrada Motors Inc. at
the price and for the vesting period stated in the Agreement for the
cancellation of options signed by the parties concurrently herewith.”



4.
AMENDMENTS TO ARTICLE 5.2 OF THE CONTRACT




4.1
The parties agree and covenant to repeal Article 5.2 viii) of the Contract and
to replace it with the following:



“5.2 viii) The parties agree and covenant that in the event that WBOA does not
place any order with CANADA INC. for a consecutive period of twenty-four (24)
months, then CANADA INC. reserves the right to unilaterally terminate the
present Contract.”



4.2
The parties agree and covenant to repeal Article 5.2 ix) of the Contract.



5
OTHER PROVISIONS




 
5.1
All other provisions of the Contract shall remain unchanged and in effect.

 
ADDENDUNM TO THE AGREEMENT FOR THE MANUFACTURE OF
SECURED SPRING WATER ICE CUBES AND BOTTLED WATER
 
WHEREAS on February 11, 2006, the parties entered into and concluded an
agreement entitled “Agreement for the Manufacture of Secured Spring Water Ice
Cubes and Bottled Water” (hereinafter the “Agreement”);


WHEREAS WBOA shall purchase the unit for the production of secured spring water
ice cubes in lieu and in the place of CANADA INC.;


WHEREAS the parties agree and covenant to amend the Agreement in the following
manner:


THE PARTIES COVENANT AS FOLLOWS:


6.
PREAMBLE




6.1
The preamble hereto constitutes an integral part hereof.

 

--------------------------------------------------------------------------------




7.
AMENDMENT TO THE TITLE OF THE AGREEMENT




 
7.1
The parties agree and covenant to amend the title of the “AGREEMENT FOR THE
MANUFACTURE OF SECURED SPRING WATER ICE CUBES AND BOTTLED WATER” to the
“AGREEMENT FOR THE MANUFACTURE OF SECURED SPRING WATER ICE CUBES”.



8.
AMENDMENT TO ARTICLE 2 OF THE AGREEMENT




 
8.1
The parties agree and covenant to repeal Articles 2.1 and 2.2 of the Agreement
and to replace same with the following:




“2.1
INSTALLATION AND MAINTENANCE



WBOA shall proceed to the purchase and installation within the premises and
infrastructures of CANADA INC., of a production unit for the manufacturing of
secured spring water ice cubes from the company Megaplastic, together with an
automated packaging machine (Kappa or equivalent) necessary (hereinafter
designated the “Unit”), the whole in order to permit multiple optimal
productivity conditions at the latest by the 1st of May 2007;


WBOA shall be responsible for all costs relating the delivery and installation
of the Unit (i.e.: installation, water hook ups, electricity and others) within
the premises and infrastructures of CANADA INC., the whole with the
collaboration of CANADA INC.’s personnel. Furthermore, WBOA shall be responsible
of any costs related to the maintenance of the Unit, the whole with the
collaboration of CANADA INC.’s personnel.”



“2.2
EXCLUSIVITY



CANADA INC. binds and obliges itself to manufacture secured spring water ice
cubes for the sole and exclusive benefit of WBOA and deliver same, the whole in
accordance with technical specifications as provided by WBOA;”


8.2
The parties agree and covenant to repeal Article 2.3 of the Agreement;

 

--------------------------------------------------------------------------------




8.3
The parties agree and covenant to repeal Article 2.5 of the Agreement and
replace same with the following:




“2.5
Stocks and Finished Products



CANADA INC. will be responsible for providing a sufficient inventory of
consumables required for the processing of secured spring water ice cubes
(superior and inferior PET film, cardboard, palettes, self-adhesive stickers,
printer ink, etc.), the whole in conformity with the norms and specification as
requested by WBOA. Additionally, CANADA INC., will also provide the spring water
necessary for the production of the products.

CANADA INC. warrants to WBOA that its spring water shall meet the alimentary
norms in effect in the United States and in Canada. Additionally, CANADA INC.
undertakes to obtain the required authorizations and/or licences in view of
having its spring water approved by the American and Canadian competent
authorities. As regards to raw materials, same shall be incumbent upon WBOA.


CANADA INC. will assume all handling associated with the production of the
Products, starting from loading of the consumables. CANADA INC. shall ensure the
supply of the Unit, the loading of the Products and, as the case may be, the
transport thereof, the whole according to accepted industry practices. To this
effect, CANADA INC. shall be responsible for the Products until delivery, in the
event that the latter is responsible for the transportation.


It is agreed that CANADA INC. obliges itself to use the Unit with prudence and
diligence, the whole in accordance with accepted industry practices, in order to
preserve same in good working order, subject to normal wear and tear.


Furthermore, the parties agree and covenant to secure and maintain in effect all
necessary insurances for the protection of the Unit against fire, theft and
civil liability.”


8.4
The parties agree and covenant to repeal Article 2.8 to replace it with the
following:




 
“2.8
For the first three (3) months following the installation of the Unit, the price
for the secured spring water ice cubes shall be that which appears in Annex A,
which annex shall be transmitted by CANADA INC. within thirty (30) days
following the installation of the Unit and the approval by WBOA of the first
coffret of secured spring water ice cubes. The prices shall include among other
things, the purchase of raw materials, labour, spring water, costs related to
the manufacture of the secured spring water ice cubes, packaging, palettisation
and warehousing of finished products as well as, as the case may be, the
transport of same. WBOA shall pay the requested price, plus applicable taxes.

 

--------------------------------------------------------------------------------


 
For each period of three (3) months, WBOA binds and obliges itself to order
three (3) containers per month. In the event that WBOA fails to respect such
minimum order, it shall be held to pay to CANADA INC. a monthly rental as
follows:
 
·
From 0 to 1 container per month:
$5,000.00 per month

 
·
2 containers per month:
$3,000.00 per month

 
·
3 containers and more:
$00.00 per month

 
For the purpose of calculating the monthly rental, it has been agreed that the
calculation of the monthly ordered containers shall be established every three
(3) months for the first year following the installation of the Unit, and every
six (6) months for the subsequent years. Thus, for example, in the event that,
during the first two (2) months following the installation of the Unit, WBOA
does not order any containers but does order nine (9) containers during the
third (3rd) month, the monthly rental already invoiced shall then be credited.


Within such period of thirty (30) days preceding the expiration of the three (3)
month delay, or, as the case may be, the six (6) month delay as mentioned
hereinabove, the parties agree to confirm the price amongst themselves for the
subsequent period. In the event that the parties do not reach an agreement upon
the expiration of said delay, it has been agreed that the parties shall
terminate the present agreement. As such, WBOA shall, within a period of thirty
(30) days, recover the Unit and pay the inventory of the consumables and the
Products at cost price for the consumables, and for the price in effect for the
Finished Products. It has been agreed that during said period of thirty (30)
days, no minimum rental shall be invoiced to WBOA.”


9.
AMENDMENT OF ARTICLE 4 OF THE AGREEMENT




9.1
The parties agree and covenant to repeal 4.2 x) and xi) of the Agreement.



10.
AMENDMENT OF ARTICLE 5 OF THE AGREEMENT




10.1
The parties agree and covenant to repeal Article 5 of the Agreement.



11.
AMENDMENT OF ARTICLE 6 OF THE AGREEMENT




11.1
The parties agree and covenant to repeal Article 6.2 of the Agreement.



12.
OTHER PROVISIONS




12.1
All the other provisions of the Agreement shall remain unchanged.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have signed three original copies.


At Trois-Rivières, on the 10th of October 2006.
 

        WATER BANK OF AMERICA INC.  
   
   
    Per:  (SGD)  

--------------------------------------------------------------------------------

José-Francisco Klujsza




        EAU DE SOURCE NATURELLE 83 PPM INC.  
   
   
    Per:  (SGD)  

--------------------------------------------------------------------------------

Bruno St-Onge




       
ANTIROUILLE MÉTROPOLITAIN
CANADA LTÉE
 
   
   
    Per:  (SGD)  

--------------------------------------------------------------------------------

Bruno St-Onge




       
GESTION BRUNO ST-ONGE INC.
 
   
   
    Per:  (SGD)  

--------------------------------------------------------------------------------

Bruno St-Onge




                 (SGD)  

--------------------------------------------------------------------------------

LOUISE GUILBEAULT

 

--------------------------------------------------------------------------------

